Case 1:19-cv-10349-JMF Document 10 Filed 01/21/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wee ne ene ee nen nnennneee pe nenee eee eee nen x

EDWIN ZAYAS, Individually and on Behalf of

All Others Similarly Situated, No, 19-cv-10349 (IMF) (SHP)
Plaintiff, DISCLOSURE STATEMENT

-against-

144-146 WEST 19TH STREET

ASSOCIATES, LLC and GO GO THAI INC.,
Defendants.

eeunneeene ne wanna a,

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Go Go Curry
America LLC, incorrectly sued herein as Go Go Thai Inc., by and through its attorneys, Moses &
Singer LLP, hereby states that (1) Smile and Hospitality Inc. is its parent corporation, and (2) no

publicly-held corporation owns 10% or more of its stock.

Dated: New York, New York MOSES & SINGER LLP
January 21, 2020
By: /s_ John V. Baranello
John V. Baranello, Esq.

The Chrysler Building

405 Lexington Avenue

New York, New York 10174-1299
Telephone: (212) 554-7863

E-mail: jbaranello@mosessinger.com
Facsimile: (212) 377-6064

Attorneys for Go Go Curry America LLC
